Exhibit 10.5

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”), dated as of March 1, 2012, to the
Credit Agreement referenced below is by and among Acadia Healthcare Company,
Inc. (f/k/a Acadia Healthcare Company, LLC), a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and Bank of America, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
April 1, 2011, by and among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent;

WHEREAS, the Borrower has requested an increase in the Aggregate Revolving
Commitments by $45 million, an increase in the Term Loan Commitments by $25
million and certain other modifications to the Credit Agreement; and

WHEREAS, each Lender (including each New Lender (defined below) that has agreed
to provide a new Revolving Commitment or a new Term Loan Commitment) has agreed
to such requested increases and modifications to the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Increase in the Aggregate Revolving Commitments.

(a) The Aggregate Revolving Commitments are increased by $45 million to $75
million.

(b) The Revolving Commitment of (i) each Lender providing a portion of the
increase in the Aggregate Revolving Commitments is amended to equal the amount
set forth opposite such Lender’s name on the amended Schedule 2.01 of the Credit
Agreement attached hereto as Exhibit A (the “Amended Schedule 2.01”) and
(ii) each other Lender is set forth on the Amended Schedule 2.01.

(c) Immediately after giving effect to the increase of the Aggregate Revolving
Commitments and the amendment of the amount of each applicable Lender’s
Revolving Commitment as set forth on the Amended Schedule 2.01, (i) each New
Lender with a Revolving Commitment shall be deemed to have purchased from
(A) the L/C Issuer a risk participation in each outstanding Letter of Credit
issued by the L/C Issuer in an amount equal to the product of such New Lender’s
Applicable Percentage times the amount of such Letter of Credit and (B) the
Swing Line Lender a risk participation in each outstanding Swing Line Loan made
by such Swing Line Lender in an amount equal to the product of such New Lender’s
Applicable Percentage times the amount of such Swing Line Loan and (ii) the
Administrative Agent shall reallocate the



--------------------------------------------------------------------------------

risk participation of each other Lender with a Revolving Commitment in each
outstanding Letter of Credit and outstanding Swing Line Loan so that (A) the
risk participation of such Lender in each outstanding Letter of Credit issued by
the L/C Issuer equals the product of such Lender’s Applicable Percentage (after
giving to such increase of the Aggregate Revolving Commitments) times the amount
of such Letter of Credit and (B) the risk participation of such Lender in each
outstanding Swing Line Loan made by such Swing Line Lender equals the product of
such Lender’s Applicable Percentage (after giving to such increase of the
Aggregate Revolving Commitments) times the amount of such Swing Line Loan.

(d) In accordance with Section 2.13 of the Credit Agreement, if any Revolving
Loans are then outstanding, each Lender which has increased its Revolving
Commitment pursuant to this Amendment (including each New Lender with a
Revolving Commitment) shall make Revolving Loans the proceeds of which shall be
applied by the Administrative Agent to prepay Revolving Loans of the existing
Lenders (such prepayment to be subject to Section 3.05 of the Credit Agreement)
in an amount necessary such that after giving effect to such prepayment each
Lender with a Revolving Commitment will hold its Applicable Percentage of the
Outstanding Amount of all Revolving Loans.

3. Increase in the Term Loan Commitments.

(a) The Term Loan Commitments are increased by $25 million.

(b) The Term Loan Commitment of each Lender providing a portion of the increase
of the Term Loan Commitments is amended to equal the amount set forth opposite
such Lender’s name on the Amended Schedule 2.01.

(c) Each Lender which has increased its Term Loan Commitment pursuant to this
Amendment (including each New Lender with a Term Loan Commitment) agrees to make
a term loan to the Borrower in Dollars on the date hereof in the amount of the
increase in such Lender’s Term Loan Commitment. Each term loan made by a Lender
pursuant to this clause (c) shall be a part of the Term Loan, deemed to be
incurred under Section 2.01(b) of the Credit Agreement, shall increase the
Outstanding Amount of the Term Loan and shall be subject to all of the terms and
conditions applicable to the Term Loan.

4. Amendments. The Credit Agreement is amended as follows:

 

  4.1 The definition of “Aggregate Revolving Commitments” in Section 1.01 is
amended to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
effective date of the Fourth Amendment to this Agreement is SEVENTY FIVE MILLION
DOLLARS ($75,000,000).

 

  4.2 In the definition of “Applicable Rate” the second to last sentence is
amended to read as follows:

The Applicable Rate in effect from the effective date of the Fourth Amendment to
this Agreement through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(b)
for the fiscal quarter

 

2



--------------------------------------------------------------------------------

ending March 31, 2012 shall be determined based on the Consolidated Leverage
Ratio set forth in the Pro Forma Compliance Certificate delivered pursuant to
Section 6.(h) of the Fourth Amendment to this Agreement.

 

  4.3 In the definition of “Consolidated EBITDA” in Section 1.01, the “and”
after clause (b)(xxiv) is deleted and the following is added immediately
following clause (b)(xxv):

and (xxvi) any financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees, management fees, transaction fees and
out-of-pocket expenses incurred as a result of the Acquisition of certain assets
from Haven Behavioral Healthcare, Inc. and its Subsidiaries and the Fourth
Amendment to this Agreement in an aggregate amount not to exceed $700,000
provided that such fees and expenses are incurred within 120 days after the
effective date of the Fourth Amendment to this Agreement;

 

  4.4 In the definition of “Permitted Acquisition” in Section 1.01, the comma
after clause (f) is deleted, an “and” is inserted between clauses (f) and (g), a
period is inserted after clause (g) and clause (h) (including the proviso) is
deleted in its entirety.

 

  4.5 The definition of “Term Loan Commitment” in Section 1.01 is amended to
read as follows:

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b) or
Section 3 of the Fourth Amendment to this Agreement, in the principal amount set
forth opposite such Lender’s name on Schedule 2.01 or Exhibit A to the Fourth
Amendment to this Agreement.

 

  4.6 The table in Section 2.07(c) is amended to read as follows:

 

Payment Dates

   Principal Amortization
Payment  

June 30, 2011

   $ 1,687,500   

September 30, 2011

   $ 1,687,500   

December 31, 2011

   $ 1,687,500   

March 31, 2012

   $ 2,000,000   

June 30, 2012

   $ 2,000,000   

September 30, 2012

   $ 2,000,000   

December 31, 2012

   $ 2,000,000   

March 31, 2013

   $ 2,000,000   

June 30, 2013

   $ 4,000,000   

September 30, 2013

   $ 4,000,000   

December 31, 2013

   $ 4,000,000   

March 31, 2014

   $ 4,000,000   

June 30, 2014

   $ 5,000,000   

September 30, 2014

   $ 5,000,000   

December 31, 2014

   $ 5,000,000   

March 31, 2015

   $ 5,000,000   

June 30, 2015

   $ 6,000,000   

September 30, 2015

   $ 6,000,000   

December 31, 2015

   $ 6,000,000   

Maturity Date

    


 

Outstanding Principal


Balance of the Term Loan

  


  

 

3



--------------------------------------------------------------------------------

  4.7 Schedule 2.01 is amended to read as set forth on Exhibit A hereto.

5. New Lender. From and after the date hereof, each Person identified on the
signature pages hereto as a Lender that is not a party to the Credit Agreement
immediately prior to giving effect to this Amendment (each, a “New Lender”)
shall be deemed to be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents as if such Person had executed the Credit Agreement.

6. Post-Closing. The Administrative Agent shall have received (i) an amendment
to each Mortgage and (ii) endorsements to each title insurance policy related to
such Mortgage, each in form and substance reasonably satisfactory to the
Administrative Agent, within thirty (30) days of the Effective Date (or such
long time as the Administrative Agent may agree in its sole discretion).

7. Conditions Precedent. This Amendment shall become effective as of the date
hereof after each of the following conditions is satisfied (such date the
“Effective Date”):

(a) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, each Lender (including each
New Lender (defined below) that has agreed to provide a new Revolving Commitment
or a new Term Loan Commitment), the L/C Issuer, the Swingline Lender and the
Administrative Agent.

(b) Resolutions. Receipt by the Administrative Agent of resolutions adopted by
the board of directors (or equivalent governing body) of each Loan Party
approving this Amendment and the transactions contemplated hereby, in each case
certified by a secretary or assistant secretary of such Loan Party, as
applicable, to be true and correct as of the Effective Date and in each case in
form and substance reasonably satisfactory to the Administrative Agent.

(c) Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties and any other local real estate counsel
reasonably required by the Administrative Agent, in each case, addressed to the
Administrative Agent and each Lender, dated as of the Effective Date, and in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

(d) Haven Acquisition.

(i) The Administrative Agent shall have received copies of the Membership
Interest Purchase Agreement (including the disclosure schedules thereto) dated
December 30, 2011 between Hermitage Behavioral, LLC and Haven Behavioral
Healthcare Holdings, LLC (“Haven Holdings”) and Haven Behavioral Healthcare,
Inc. (together with Haven Holdings, “Haven”) and all other documents, agreements
and instruments entered into in connection therewith (the “Haven Acquisition
Documents”) certified by a Responsible Officer of the Borrower as true and
complete and in full force and effect as of the date hereof, each in form and
substance reasonably satisfactory to the

 

4



--------------------------------------------------------------------------------

Administrative Agent. The Board of Directors of Haven shall have approved the
acquisition by the Borrower of certain assets of Haven (the “Haven Acquisition”)
as set forth in the Haven Acquisition Documents (and such approval shall
continue until the consummation of the Haven Acquisition).

(ii) Substantially contemporaneous with the occurrence of the Effective Date the
Have Acquisition shall have been consummated substantially in accordance with
the Haven Acquisition Documents and in compliance in all material respects with
applicable Law.

(e) Consents. The Borrower shall have received all necessary governmental,
shareholder and third party consents necessary in connection with the Haven
Acquisition, the transactions contemplated by this Amendment and the use of
proceeds of any Credit Extensions made on the Effective Date (the “Haven
Transaction”); and all applicable waiting periods shall have expired without any
action being taken by any authority that could reasonably be expected to
restrain, prevent or impose any material and adverse conditions on the Haven
Transaction.

(f) Pro Forma Financial Statements; Forecasts. At least three (3) Business Days
prior to the Effective Date the Administrative Agent shall have received the
following, each in form and detail consistent with pro forma consolidated
financial statements and consolidated forecasts delivered to the Administrative
Agent on or prior to the Closing Date or otherwise in form and detail reasonably
satisfactory to the Administrative Agent: (i) pro forma consolidated financial
statements as to the Borrower and its Subsidiaries giving effect to all elements
of the Haven Transaction to be effected on or before the Effective Date and
(ii) consolidated forecasts prepared by management of the Borrower of balance
sheets, income statements and cash flow statements as to the Borrower and its
Subsidiaries on a quarterly basis for the first year following the Effective
Date and on an annual basis for each year thereafter during the term of the
Credit Agreement.

(g) Representations and Warranties; No Default; Closing Certificate.

(i) The representations and warranties of each Loan Party contained in Article
VI of the Credit Agreement or any other Loan Document, or which are contained in
any document furnished at any time under or in connection with the Credit
Agreement or such other Loan Document shall be true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist on the Effective Date or would exist after giving
effect to this Amendment or the use of proceeds of any Credit Extension to be
made on the Effective Date.

(iii) Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower as of the Effective Date certifying that
each of the conditions specified in Sections 5(d), (5)(e), (5)(g)(i) and
(5)(g)(ii) have been satisfied on and as of the Effective Date.

(h) Pro Forma Compliance Certificate. At least three (3) Business Days prior to
the Effective Date the Borrower shall have delivered a Pro Forma Compliance
Certificate to the

 

5



--------------------------------------------------------------------------------

Administrative Agent demonstrating that after giving effect the Haven
Transaction on a Pro Forma Basis (A) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 of the Credit Agreement
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) of the Credit Agreement (the “Applicable Period”),
(ii) the Consolidated Leverage Ratio recomputed as of the end of the Applicable
Period would be 0.25 less than the maximum Consolidated Leverage Ratio permitted
under Section 8.11(a) of the Credit Agreement as of the end of the Applicable
Period and (iii) the Consolidated Senior Secured Leverage Ratio recomputed as of
the end of the Applicable Period would be 0.25 less than the maximum
Consolidated Senior Secured Leverage Ratio permitted under Section 8.11(b) as of
the end of the Applicable Period.

(i) Availability. After giving effect to the Haven Transaction there shall be an
aggregate of at least $5 million consisting of any combination of availability
existing under the Aggregate Revolving Commitments and Qualified Cash.

(j) Payment of Fees. The Borrower shall have paid to the Administrative Agent
and each Lender all fees required to be paid on or prior to the Effective Date.

(k) Payment of Expenses. The Borrower shall have paid all other accrued
reasonable and documented out-of-pocket expenses of the Lead Arranger and the
Administrative Agent (including the fees and expenses of (i) one primary outside
counsel to the Administrative Agent and (ii) if this Amendment requires an
amendment to any Mortgage, local real estate counsel for the Administrative
Agent located in the state where the real property subject to such Mortgage is
located) in connection with this Amendment, in each case to the extent required
by Section 11.04 of the Credit Agreement.

8. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

9. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

10. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment does not in any manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

11. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

12. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

 

6



--------------------------------------------------------------------------------

13. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first above written.

 

BORROWER:     ACADIA HEALTHCARE COMPANY, INC.,       a Delaware corporation    
  By:  

/s/ Christopher L. Howard

      Name:   Christopher L. Howard       Title:   Executive Vice President,
General Counsel and Secretary   GUARANTORS:     ACADIA MANAGEMENT COMPANY, INC.,
a Delaware corporation     ACADIA-YFCS HOLDINGS, INC., a Delaware corporation  
  YOUTH & FAMILY CENTERED SERVICES, INC., a Georgia corporation     ACADIA
HOSPITAL OF LONGVIEW, LLC, a Delaware limited liability company     KIDS
BEHAVIORAL HEALTH OF MONTANA, INC., a Montana corporation     ACADIA VILLAGE,
LLC, a Delaware limited liability company     LAKEVIEW BEHAVIORAL HEALTH SYSTEM
LLC, a Delaware limited liability company     ACADIA RIVERWOODS, LLC, a Delaware
limited liability company     ACADIA LOUISIANA, LLC, a Delaware limited
liability company     ACADIA ABILENE, LLC, a Delaware limited liability company
    ACADIA HOSPITAL OF LAFAYETTE, LLC, a Delaware limited liability company    
YFCS MANAGEMENT, INC., a Georgia corporation     YFCS HOLDINGS-GEORGIA, INC., a
Georgia corporation     OPTIONS COMMUNITY BASED SERVICES, INC., an Indiana
corporation     OPTIONS TREATMENT CENTER ACQUISITION CORPORATION, an Indiana
corporation     RESOLUTE ACQUISITION CORPORATION, an Indiana corporation    
RESOURCE COMMUNITY BASED SERVICES, INC., an Indiana corporation     RTC RESOURCE
ACQUISITION CORPORATION, an Indiana corporation     SUCCESS ACQUISITION
CORPORATION, an Indiana corporation     ASCENT ACQUISITION CORPORATION, an
Arkansas corporation     SOUTHWOOD PSYCHIATRIC HOSPITAL, INC., a Pennsylvania
corporation     MEMORIAL HOSPITAL ACQUISITION CORPORATION, a New Mexico
corporation     MILLCREEK MANAGEMENT CORPORATION, a Georgia corporation    
REHABILITATION CENTERS, INC., a Mississippi corporation     LAKELAND HOSPITAL
ACQUISITION CORPORATION, a Georgia corporation     PSYCHSOLUTIONS ACQUISITION
CORPORATION, a Florida corporation     By:  

/s/ Christopher L. Howard

      Name:   Christopher L. Howard     Title:   Vice President and Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC., a New Mexico
corporation     SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC., an Arizona
corporation     YOUTH AND FAMILY CENTERED SERVICES OF FLORIDA, INC., a Florida
corporation     PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation    
CHILD & YOUTH PEDIATRIC DAY CLINICS, INC, an Arkansas corporation     MED
PROPERTIES, INC., an Arkansas corporation     ASCENT ACQUISITION
CORPORATION-CYPDC, an Arkansas corporation     ASCENT ACQUISITION
CORPORATION-PSC, an Arkansas corporation     MEDUCARE TRANSPORT, L.L.C., an
Arkansas limited liability company     PEDIATRIC SPECIALTY CARE PROPERTIES, LLC,
an Arkansas limited liability company     CHILDRENS MEDICAL TRANSPORTATION
SERVICES, LLC, an Arkansas limited liability company     MILLCREEK SCHOOLS INC.,
a Mississippi corporation     HABILITATION CENTER, INC., an Arkansas corporation
    MILLCREEK SCHOOL OF ARKANSAS, INC., an Arkansas corporation    
PSYCHSOLUTIONS, INC., a Florida corporation     WELLPLACE, INC., a Massachusetts
corporation     DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation
    RENAISSANCE RECOVERY, INC., a Massachusetts corporation     PHC OF MICHIGAN,
INC., a Massachusetts corporation     PHC MEADOWWOOD, INC., a Delaware
corporation     PHC OF UTAH, INC., a Massachusetts corporation     PHC OF
VIRGINIA, INC., a Massachusetts corporation     PHC OF NEVADA, INC., a
Massachusetts corporation     SEVEN HILLS HOSPITAL, INC., a Delaware corporation
    BEHAVIORAL HEALTH ONLINE, INC., a Massachusetts corporation     REBOUND
BEHAVIORAL HEALTH, LLC, a South Carolina limited liability company    
PSYCHIATRIC RESOURCE PARTNERS, INC., a Delaware limited liability company    
SUNCOAST BEHAVIORAL, LLC, a Delaware limited liability company     ACADIA MERGER
SUB, LLC, a Delaware limited liability company     By:  

/s/ Christopher L. Howard

      Name:   Christopher L. Howard     Title:   Vice President and Secretary

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Roberto Salazar

      Name:   Roberto Salazar       Title:   Vice President  

[SIGNATURE PAGES FOLLOW]

 

NEW LENDERS:     JEFFERIES FINANCE LLC     By:  

/s/ E. Joseph Hess

      Name:   E. Joseph Hess       Title:   Managing Director  

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender     By:  

/s/ Suzanne B. Smith

      Name:   Suzanne B. Smith       Title:   Senior Vice President       FIFTH
THIRD BANK     By:  

/s/ William D. Priester

      Name:   William D. Priester       Title:   Vice President       CITIBANK,
N.A.     By:  

/s/ Dina Garthwaite

      Name:   Dina Garthwaite       Title:   Vice President       REGIONS BANK  
  By:  

/s/ Helen C. Hartz

      Name:   Helen C. Hartz       Title:   Vice President       RAYMOND JAMES
BANK, FSB     By:  

/s/ Alexander L. Rody

      Name:   Alexander L. Rody       Title:   Senior Vice President       ROYAL
BANK OF CANADA     By:  

/s/ Sharon M. Liss

      Name:   Sharon M. Liss       Title:   Authorized Signatory       FIRST
TENNESSEE BANK     By:  

/s/ Cathy Wind

      Name:   Cathy Wind       Title:   Senior Vice President       CAPSTAR BANK
    By:  

/s/ Timothy B. Fouts

      Name:   Timothy B. Fouts       Title:   Senior Vice President  

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

    GE CAPITAL FINANCIAL INC.     By:  

/s/ Heather-Leigh Glade

      Name:   Heather-Leigh Glade       Title:   Duly Authorized Signatory      
GENERAL ELECTRIC CAPITAL CORPORATION     By:  

/s/ John Dale

      Name:   John Dale       Title:   Duly Authorized Signatory  



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 2.01

Commitments and Applicable Percentages

Revolving Commitments as of the effective date of the Fourth Amendment to this
Agreement

 

Revolving Commit Lender

   Revolving
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 7,034,983.73         9.379978307 % 

Fifth Third Bank

   $ 7,531,250.00         10.041666667 % 

Regions Bank

   $ 8,732,386.37         11.643181827 % 

GE Capital Financial Inc.

   $ 4,914,204.55         6.552272733 % 

General Electric Capital Corporation

   $ 3,818,181.82         5.090909093 % 

Citibank, N.A.

   $ 13,610,064.94         18.146753253 % 

Raymond James Bank

   $ 2,454,545.45         3.272727267 % 

Royal Bank of Canada

   $ 8,829,707.80         11.772943733 % 

Jefferies

   $ 13,242,857.14         17.657142853 % 

First Tennessee Bank

   $ 2,658,279.23         3.544372307 % 

CapStar Bank

   $ 2,173,538.97         2.898051960 %    

 

 

    

 

 

 

Total:

   $ 75,000,000.00         100.000000000 %    

 

 

    

 

 

 

Term Loan Commitments advanced on the effective date of the Fourth Amendment

 

Lender

   Term Loan
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 372,970.76         1.491883040 % 

Fifth Third Bank

   $ 1,406,250.00         5.625000000 % 

Regions Bank

   $ 2,730,113.64         10.920454560 % 

GE Capital Financial Inc.

   $ 2,730,113.64         10.920454560 % 

General Electric Capital Corporation

   $ 0.00         0.00000000 % 

Citibank, N.A.

   $ 5,439,935.07         21.759740280 % 

Raymond James Bank

   $ 0.00         0.00000000 % 

Royal Bank of Canada

   $ 3,895,292.21         15.581168840 % 

Jefferies

   $ 7,357,142.86         29.428571440 % 

First Tennessee Bank

   $ 466,720.78         1.866883120 % 

CapStar Bank

   $ 601,461.04         2.405844160 %    

 

 

    

 

 

 

Total:

   $ 25,000,000.00         100.000000000 %    

 

 

    

 

 

 